DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 18-34 have been examined in this application.  Claims 1-17 were canceled and new claims 18-34 were added in a preliminary amendment filed 1/28/2020. This communication is the first action on the merits. 

Information Disclosure Statement
The Information Disclosure Statements filed 1/28/2020 and 4/27/2020 have been considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
 “wherein the node is configured to determine …” of claims 21-22, 29-30
 “wherein the node is configured to not determine…” of claim 23 (to the extent that any function is even being performed)
“the node is configured to identify…” of claims 26-27
 “wherein the node is configured to provide…” of claim 28
 “wherein the node is configured to interact…” of claim 31
“wherein the node is configured to receive data…” of claim 32
The corresponding structure for “node” appears to be described in ¶ 0019/Fig. 1 and ¶ 0030/Fig. 3 of applicant’s published specification (US20200234390A1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER NOTE:  The limitations of claims 18-20, 22, and 24 appear to invoke 112(f) via generic placeholder “node” plus the function “determine a location of the mobile asset” (or “determine the location of the mobile asset”). However, because the 112(f) statute only permits use of section 112(f) in a claim to a combination of elements, a single element claim cannot rely on section 112(f) to incorporate the structure from the specification. Therefore, while claims 18-20, 22, and 24-25 purport to invoke 112(f), they fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20, 22, and 24-25 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
In the instant application, claim 18 recites a “A node” which is a generic placeholder and there is only a single function associated with it “determine a location of the mobile asset…” (while noting that the preamble “for implementing an asset sharing scheme” is not an actual function that the node is “configured to” perform but is instead just a recitation of intended use). Therefore, because the claim fails to recite a combination of elements and as thus cannot rely on the specification to provide the structure, material or acts to support the claimed function, the 
Dependent claims 19-20, 22, and 24-25 are also rejected under § 112(a) for same reasons as claim 18 above because they do not recite any additional function or structural elements but appear to only further narrow the function to “determine the location of the mobile asset.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 22, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “A node…the node being configured to determine a location…” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claims 19-20, 22, and 24-25 merely further describe the same function “to determine a location of the mobile asset…” However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function because: 
As discussed in the 112(a) rejection of claims 18-20, 22, and 24-25, claims 18-20, 22, and 24-25 purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claims.
Since the written description is not commensurate with the scope of the claims and discloses at most those means known to the inventor, the claims fail to have definite boundaries and such an unbounded limitation renders the claim indefinite.
Therefore, claims 18-20, 22, and 24-25 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
(Step 1) Independent claim 18 and the respective dependent claims 19-33 recite “A node for implementing an asset sharing scheme…” (i.e. a machine or article of manufacture, also see 112(f) interpretation above) and therefore these claims fall under one of the four categories of statutory subject matter under Step 1. Independent claim 34 recites “A method for implementing an asset sharing scheme…” (i.e. a process) and therefore the claim falls under one of the four categories of statutory subject matter under Step 1. As a result, claims 18-34 pass Step 1 of the subject matter eligibility test. However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, 
(Step 2A Prong One) Independent claims 18 and 34 recite limitations for implementing an asset sharing scheme in which the asset is mobile, by determining a location of the mobile asset in dependence on data relating to the mobile asset. These limitations of independent claims 18 and 34 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
(Step 2A Prong One – Continued) The limitations of claims 18 and 34 above amount to processes for implementing an asset sharing scheme by determining a location of a mobile asset based on data related to the mobile asset. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Applicant’s specification clarifies that the claimed processes for determining vehicle locations are part of a commercial interaction for sharing assets between users (see ¶ 0008, ¶ 0012, ¶ 0019 of PG Pub US 20200234390 A1). Therefore, since the processes described by the limitations above amount to a commercial interaction (i.e. implementing an asset sharing scheme by determining a location of a mobile asset based on data related to the mobile asset – which relates to a contract, sales activities or behaviors, and business  The limitations of claims 18 and 34 identified by the examiner are also processes that under the broadest reasonable interpretation, but for the recitation of generic computer components, cover concepts (e.g. observation, evaluation, judgment, and opinion) that can reasonably be performed in the human mind or by the human mind with the aid of simple tools such as pen and paper. For example, determining a location of the mobile asset in dependence on data relating to the mobile asset amounts to observation, evaluation, and judgement, but for the use of generic computer implementation in the claims (“the node being configured to…”). As described in MPEP 2106.04(a)(2)(III), “[T]he "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” and “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” Therefore, as the processes above described by the representative independent claims 18 and 34 can be characterized as mental processes (i.e. observation, evaluation, judgment), but for the recitation of generic computer components in the claims, the claims also fall under the “mental processes” category of judicial exceptions (i.e. abstract ideas). While the claimed limitations fall under more than one grouping of abstract ideas, the examiner considers the limitations together as a single abstract idea for the purposes of the Step 2A Prong Two and Step 2B analysis below, as set forth by MPEP 2106.04(II)(B). 
(Step 2A Prong Two) The judicial exception (i.e. abstract idea) recited in claims 18 and 34 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. implementing a mobile asset sharing scheme by determining a location of Alice Corp.” While the claims describe the “data, relating to the mobile asset” as being data that is “recorded in a data corpus authenticated by a distributed authentication protocol” – the claims do not contain any steps whatsoever for actually performing recordation in a data corpus or performing authentication using a distributed authentication protocol – therefore these limitations merely link the performance of the abstract idea to a particular technological environment by describing the data that is used in the performance of the abstract idea. Even assuming the claims did positively recite steps for recording the data, it would simply amount to the use of computers in their ordinary capacity (e.g. to receive, store, or transmit data). The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, but instead also indicates that the claims recite mere instructions apply the abstract idea using a generic computer or computer components. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
(Step 2B) Claims 18 and 34 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. implementing a mobile asset sharing scheme by determining a location of the mobile asset in dependence on data relating to the 
(Dependent Claims) Dependent claims 19-33 do not alter the analysis above as they further describe and are directed to the same abstract idea as independent claim 18, and do not recite additional elements that integrate the abstract idea into a practical application in any the manners describe in MPEP 2106.04(d) or amount to significantly more under MPEP 2106.05. 
For example, claims 19-20, 22-29, recite steps further describing the abstract idea to: determine the location of the mobile asset using data relating to sharing of the mobile asset (claim 19) and availability of the mobile asset (claim 20), determine the location of the mobile asset relating to a stored fixed location (claim 22), describe the fixed location as a default location, and not determine that a mobile asset that is unavailable (claim 23), determine the location of the mobile asset from data received from the mobile asset (claim 24), determine the location of the mobile asset responsive to a request from a user with a user location (claim 25), describing that the asset sharing scheme incorporates a plurality of mobile assets and identifying one or more of the plurality of mobile assets closest to the user location in response to a request (claim 26), identify 
Dependent claim 21 recites steps further describing the abstract idea (“wherein the node is configured to determine whether the mobile asset is available for being shared in dependence on a smart contract that is configured to access data recorded in the data corpus”) while linking the performance of the abstract idea to a particular technological environment involving a smart contract, but does not aim to invent a new type of smart contract or improve upon existing smart contract technology, nor does it describe any particulars of the smart contract itself. As mentioned regarding independent claim 18 above, the fact that the data is stored in a data corpus in dependent claims 21-22, 24, and 32 describes the use of a generic computer component being used in its ordinary capacity (i.e. to store data) and at best links the performance of the abstract idea to a particular technological environment.
Dependent claim 31 specifies that the node interacts with other nodes to implement the distributed authentication protocol, and dependent claim 32 specifies that the node receives data and stores it in the data corpus. However, the distributed authentication protocol is recited as a high level of generality and both claims amount to the use of generic computer components in their ordinary capacity to receive, transmit, and store data, which does not integrate the abstract idea into a practical application or amount to significantly more as already mentioned above. Additionally, while claim 33 recites the distributed authentication protocol as being a blockchain 
Therefore, claims 18-34 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 18-20 and 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110213629 A1 to Clark et al (Clark) in view of US 20180374283 A1 to Pickover et al. (Pickover). 

Claim 18: Clark teaches: 
A node for implementing an asset sharing scheme (Clark: Fig. 2/¶ 0032 and Fig. 4/¶ 0063-0068 showing server for managing car sharing service) in which the asset is mobile (Clark: ¶ 0104 “The car type can include types such as compact, hybrid, pickup truck, sedan, van, SUV, and other types”), the node being configured to determine a location of the mobile asset in dependence on data, relating to the mobile asset (Clark: ¶ 0134-0138 the server determines location of the car by requesting location data from an in-car device that includes a GPS to determine the location of the car; also see at least ¶ 0117, ¶ 0006, ¶ 0009, ¶ 0034, ¶ 0043 showing home location/address associated with each car),

With respect to the limitation:  
( data, relating to the mobile asset) that is recorded in a data corpus authenticated by a distributed authentication protocol
While Clark teaches determining a location of the vehicle based on data relating to the mobile asset vehicle (Clark: ¶ 0134-0138 as above), Clark does not explicitly teach that the vehicle data (the data relating to the mobile asset) is data that is recorded in a “data corpus” (i.e. 

Claim 19: Clark/Pickover teach claim 18. Clark, as modified above, further teaches: 
wherein the node is configured to determine the location of the mobile asset in dependence on data that relates to sharing of the mobile asset (Clark: ¶ 0134-0135 “When the system needs the location of a car, it sends a message 2506 to the device server to request the location. The device server then sends a corresponding request to the in-car device. Using, e.g., GPS, the in-car device determines its location and returns the location 

Claim 20: Clark/Pickover teach claim 19. Clark, as modified above, further teaches: 
wherein the node is configured to determine the location of the mobile asset in dependence on data that indicates whether the mobile asset is currently available for being shared (Clark: ¶ 0042, ¶ 0087, ¶ 0101, ¶ 0106 showing determining locations of available vehicles and also ¶ 0126-0133 determining vehicle is available based on immobility near home location)

Claim 22: Clark/Pickover teach claim 18. Clark, as modified above (such that as per ¶ 0029-0031, ¶ 0033-0035, ¶ 0048, ¶ 0062 of Pickover as cited in claim 18/ above, the vehicle location information is stored in a blockchain ledger/database), further teaches: 
wherein the node is configured to determine the location of the mobile asset in dependence on a fixed location that is stored in respect of that mobile asset location in the data corpus (Clark: ¶ 0126-0133 determining vehicle location relative to fixed home location; also see ¶ 0117, ¶ 0058, ¶ 0083 showing setting home location)

Claim 23: Clark/Pickover teach claim 22. Clark, as modified above, further teaches: 
wherein the fixed location is a default location associated with the asset (Clark: ¶ 0117, ¶ 0058, ¶ 0083 showing setting home location, i.e. default location; also see ¶ 0009), and if the vehicle is currently being used 34 in accordance with a reservation and another reservation is coming up 32 (which is determined in a loop that includes 3 minute pauses 30), the system will calculate the time remaining until the current reservation is scheduled to end and pause until then (or perform a loop that includes 2 minute pauses 33). That is, the system does not engage in trying to figure out whether the location of the car is now fixed for the next borrower, as, obviously, it is not”)

Claim 24: Clark/Pickover teach claim 18. With respect to the limitation: 
wherein the node is configured to determine the location of the mobile asset in dependence on data received from the mobile asset and recorded in the data corpus
While Clark teaches wherein the node is configured to determine the location of the mobile asset in dependence on data received from the mobile asset (Clark: ¶ 0134-0138 the server determines location of the car by requesting location data from an in-car device that includes a GPS to determine the location of the car) but does not explicitly teach that the data is recorded in the data corpus. However (as already discussed in claim 18 above), Pickover teaches tracking data associated with a vehicle that is recorded in a blockchain database/ledger (Pickover: ¶ 0029-0031, ¶ 0033-0035, ¶ 0048, ¶ 0062). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the storage of the data in a blockchain database (i.e. “data corpus”) of Pickover in the vehicle sharing system of Clark/Pickover with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 18 above.  

Claim 25: Clark/Pickover teach claim 18. Clark, as modified above, further teaches: 
wherein the node is configured to determine the location of the mobile asset (Clark: ¶ 0042, ¶ 0087, ¶ 0101, ¶ 0106 showing locations of available cars; and ¶ 0134-0135 “When the system needs the location of a car, it sends a message 2506 to the device server to request the location. The device server then sends a corresponding request to the in-car device. Using, e.g., GPS, the in-car device determines its location and returns the location to the device server 2514”) responsive to a request from a user that identifies a location of that user (Clark: ¶ 0042 “The system can display to the borrower available cars in a variety of ways, such as listing the available cars closest to the borrower's home address first”; ¶ 0066 “the server 402 can receive requests to borrow cars through its communication interface 418, and can provide information regarding available cars”; also see ¶ 0087, ¶ 0101, ¶ 0106 showing determining and displaying locations of available vehicles based on search/request from a user including a location of the user)

Claim 26: Clark/Pickover teach claim 25. Clark, as modified above, further teaches: 
wherein the asset sharing scheme incorporates a plurality of mobile assets (Clark: ¶ 0042, ¶ 0087, ¶ 0101, ¶ 0106 plurality of cars) and the node is configured to identify, responsive to the request, one or more of the plurality of mobile assets that are closest to the location of the user (Clark: ¶ 0042, ¶ 0066, ¶ 0087, ¶ 0101, ¶ 0106 showing presenting to a user in response to search/request the available cars nearby a user input location or the user’s home location) 

Claim 27: Clark/Pickover teach claim 26. Clark, as modified above, further teaches: 
wherein the node is configured to identify which of the one or more mobile assets closest to the location of the user is available for sharing (Clark: at least ¶ 0042 showing “The system can display to the borrower available cars in a variety of ways, such as listing the available cars closest to the borrower's home address first. Alternatively or additionally, the listing can show the available cars that are closest to the borrower's current location, for example, if the borrower is using a smart phone or other mobile computing device that can provide current location information”; also see ¶ 0087, ¶ 01010, ¶ 0106 as cited in claim 26 above showing the same)

Claim 28: Clark/Pickover teach claim 26. Clark, as modified above, further teaches: 
wherein the node is configured to provide, to the user, locations of mobile assets that are: (i) a mobile asset that is closest to the location of the user; and (ii) available for sharing (Clark: ¶ 0042 showing “The system can display to the borrower available cars in a variety of ways, such as listing the available cars closest to the borrower's home address first. Alternatively or additionally, the listing can show the available cars that are closest to the borrower's current location, for example, if the borrower is using a smart phone or other mobile computing device that can provide current location information”; also see ¶ 0087, ¶ 01010, ¶ 0106 as cited in claim 26 above showing the same for displaying available cars closest to the user)

Claim 29: 
wherein the node is configured to determine a usage fee for use of the asset (Clark: at least ¶ 0052 showing billing the borrower for the use of the car; also see ¶ 0093, ¶ 0141, ¶ 0048, and ¶ 0112) based on the determined location (Clark: ¶ 0112 “the car sharing host can maintain a parking policy in which the borrower is not allowed to return the car to a metered parking spot, even if it's after hours, nor to park the car anywhere there is street cleaning in the next 24 hours. In either case, if they do and the car gets a ticket or towed, it will be billed to the borrower”, ¶ 0047 “The system can penalize borrowers who return cars later than the end of their reserved time”, and ¶ 0048 “The system can penalize borrowers who park cars outside of the acceptable area. The system can also penalize borrowers for parking in certain locations, such as metered parking spots or streets scheduled for street cleaning within a threshold time” which as per ¶ 0126-0133 and ¶ 0134-0138 the determined location would pertain to the parking location)

Claim 30: Clark/Pickover teach claim 18. Clark, as modified above, further teaches: 
wherein the node is configured to determine whether use of the asset complies with a contract (Clark: ¶ 0023 “We use the term “sharing transaction” broadly to include, for example, any agreement, contract, understanding, course of conduct, behavior, or other features involving an owner or controller of an asset (e.g., a car) allowing a borrower to use it”) based on the determined location (Clark: ¶ 0112 “the car sharing host can maintain a parking policy in which the borrower is not allowed to return the car to a metered parking spot, even if it's after hours, nor to park the car anywhere there is street cleaning in the next 24 hours. In either case, if they do and the car gets a ticket or towed, it will be billed to the borrower”, ¶ 0047 “The system can penalize borrowers who return 

Claim 31: Clark/Pickover teach claim 18. With respect to the following limitation, Clark does not explicitly teach, however, Pickover teaches: 
wherein the node is configured to interact with other nodes to implement the distributed authentication protocol (Pickover: ¶ 0022 “the system 100 comprises one or more data sources 102 operatively coupled to at least one of a plurality of distributed peer computing nodes 104-1, 104-2, . . . , 104-6. The system 100 may have more or less computing nodes than the number illustrated in FIG. 1. Each computing node in the system 100 is configured to maintain a blockchain which is a cryptographically secured (via a cryptographic hash function) record or ledger of data blocks that represent respective transactions within some environment”; also see ¶ 0004 “wherein the given computing node is part of a set of computing nodes in a distributed network of computing nodes, and wherein each of the set of computing nodes maintains the secure chain of data blocks. The secure chain of data blocks maintained at each computing node comprises one or more data blocks that respectively represent one or more transactions associated with a vehicle”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the interaction with other nodes as part of a cryptographically secured 

Claim 32: Clark/Pickover teach claim 18. With respect to the limitation: 
wherein the node is configured to receive data relating to the mobile asset and record it in the data corpus
Clark teaches wherein the node is configured to receive data relating to the mobile asset (Clark: ¶ 0134-0138 the server determines location of the car by requesting location data from an in-car device that includes a GPS to determine the location of the car) but does not explicitly teach that the data is recorded in the data corpus. However (as already discussed in claim 18 above), Pickover teaches tracking data associated with a vehicle that is recorded in a blockchain database/ledger (Pickover: ¶ 0029-0031, ¶ 0033-0035, ¶ 0048, ¶ 0062). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the storage of the data in a blockchain database (i.e. “data corpus”) of Pickover in the vehicle sharing system of Clark/Pickover with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 18 above.  

Claim 33: Clark/Pickover teach claim 18. With respect to the following limitation, Clark does not explicitly teach, however, Pickover teaches: 
wherein the distributed authentication protocol is a blockchain protocol (Pickover: at least ¶ 0029-0031, ¶ 0033-0035, ¶ 0048, ¶ 0062, and ¶ 0022-0026 recording the data in a 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the storage of vehicle location and other vehicle information in a blockchain secured database of Pickover in the vehicle sharing system of Clark with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 18 above. 

Claim 34: See the rejection of claim 1 teaching analogous limitations. Clark further teaches a method for implementing an asset sharing scheme (Clark: ¶ 0009-0012; also see ¶ 0032, ¶ 0063-0068).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110213629 A1 to Clark et al (Clark) in view of US 20180374283 A1 to Pickover et al. (Pickover), and further in view of US 20190164137 A1 to Vincent.

Claim 21: Clark/Pickover teach claim 20. With respect to the limitation: 
wherein the node is configured to determine whether the mobile asset is available for being shared in dependence on a smart contract that is configured to access data recorded in the data corpus
Clark teaches wherein the node is configured to determine the mobile asset is available for being shared (Clark: ¶ 0042, ¶ 0087, ¶ 0101, ¶ 0106 showing determining locations of available vehicles), but does not teach using a smart contract that accesses stored data. However, Vincent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628